DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to provide a meaningful teaching for the limitation “the HARQ-ACK information is identified as an acknowledgement (ACK) in case that a bit of the CBGTI is configured with 0”. The specification teaches that CBGTI bit field has 4 bits, and the portion of the specification does not provide any teaching about the HARQ-ACK information being identified as an acknowledgement (ACK) in case that a bit of the CBGTI is configured with 0 ([0171]-[0172]). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 19 and 25, it is not clear how the HARQ-ACK information is actually related to “a bit of the CBGTI” because the teaching is lacking for the limitation “the HARQ-ACK information is identified as an acknowledgement (ACK) in case that a bit of the CBGTI is configured with 0”. The specification teaches that there are four bits comprising the CBGTI. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myung et al., 2020/0344819 (Myung).
Myung discloses a method for adjusting the size of a contention window of a base station and a terminal. 
Regarding claims 1 and 20, Myung teaches a base station and a method performed by a base station in a wireless communication system, the method comprising: performing a first data transmission in a listen-before-talk (LBT) mode (“Accordingly, the present disclosure proposes an LBT method for a case where transmission is performed while sweeping several analog beams when a channel is occupied after LBT is performed and the occupied channel is used for transmission”, [0281]; also see [0361]); obtaining hybrid automatic repeat request-acknowledgement (HARQ-ACK) information corresponding to a plurality of physical downlink shared channels (PDSCHs) on which the first data transmission is performed (“For example, when the BWP of the UE overlaps with the LBT BW 1 and LBT BW 2 of the gNB as shown in FIG. 13, all PDSCHs, i.e., both the PDSCH 1 and the PDSCH 2, scheduled to the BWP of the UE are considered for NACK counting of the LBT BW 1 and the LBT BW 2 so as to contribute to an increase in a CWS when greater than or equal to a specific NACK ratio.”, [0338]; also see [0344] and [0386]); and identifying a set of channels of the plurality of PDSCHs that fully or partially overlap with a sub-band of sub-bands occupied by the plurality of PDSCHs (“In this method, for an LBT BW overlapping with a BWP of a UE among LBT BWs of a gNB, all PDSCHs scheduled to a BWP of a UE are considered for a NACK ratio to adjust a CWS.”, [0338]; also see Fig. 13 and [0364]-[0365]); and adjusting a contention window size (CWS) for performing a second data transmission in the LBT mode based on the HARQ-ACK information and the identified set of channels (“both the PDSCH 1 and the PDSCH 2, scheduled to the BWP of the UE are considered for NACK counting of the LBT BW 1 and the LBT BW 2 so as to contribute to an increase in a CWS when greater than or equal to a specific NACK ratio.”, [0338]; also see [0363], [0365], [0371], [0386], and [0391]-[0392]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 19, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Myung.
Regarding claims 16 and 22, Myung teaches a user equipment and a method performed by a user equipment (UE) in a wireless communication system, the method comprising: performing a first data transmission in a listen-before-talk (LBT) mode ((“Accordingly, the present disclosure proposes an LBT method for a case where transmission is performed while sweeping several analog beams when a channel is occupied after LBT is performed and the occupied channel is used for transmission”, [0281]; also see [0361]); obtaining a hybrid automatic repeat request-acknowledgement (HARQ-ACK) information corresponding to a physical uplink shared channel (PUSCH) on which the first data transmission is performed (“For example, when the BWP of the UE overlaps with the LBT BW 1 and LBT BW 2 of the gNB as shown in FIG. 13, all PDSCHs, i.e., both the PDSCH 1 and the PDSCH 2, scheduled to the BWP of the UE are considered for NACK counting of the LBT BW 1 and the LBT BW 2 so as to contribute to an increase in a CWS when greater than or equal to a specific NACK ratio.”, [0338]; also see [0344] and [0386]); adjusting a contention window size (CWS) for performing a second data transmission in the LBT mode based on the HARQ-ACK information in case that the PUSCH is transmitted over all resources allocated for the PUSCH (“both the PDSCH 1 and the PDSCH 2, scheduled to the BWP of the UE are considered for NACK counting of the LBT BW 1 and the LBT BW 2 so as to contribute to an increase in a CWS when greater than or equal to a specific NACK ratio.”, [0338]; also see [0363], [0365], [0371], [0386], and [0391]-[0392]). Myung fails to specifically teach maintaining a previous CWS for performing the second data transmission in the LBT mode in case that the PUSCH is not transmitted over all resources allocated for the PUSCH. However, Myung teaches maintaining a previous CWS as well as changing the previous CWS for performing the second data transmission in different types of situations. See [0348]-[0356]. Having this teaching at hand and having the teaching that PUSCH may be transmitted over all resources (or partial resources) allocated for the PUSCH, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to dynamically utilize the CWS adjustment scheme to include maintaining a previous CWS in case the PUSCH is not transmitted over all the allocated resources in order to maximize the flexibility in the CWS adjustment scheme taught. 
Regarding claims  18 and 24, Myung teaches that the HARQ-ACK information is associated with a code block group transport indicator (CBGTI) in case that data transmission is performed per code block group (CBG) (“CWS adjustment method based on HARQ-ACK corresponding to a PDSCH overlapping with one or more LBT bandwidths when the LBT bandwidth is defined as a basic frequency-axis resource unit at which a BS adjusts CWS (in this case, HARQ-ACK may imply CBG-unit HARQ-ACK in which (re)transmission in unit of code block group (CBG) is configured). [0387] That is, unlike the existing CWS adjustment based on an NACK ratio in unit of transport blocks, since retransmission in unit of CBG is introduced in NR, there is a need to consider CWS adjustment based on the NACK ratio in unit of CBG.”, [0386]-[0387]). 
Regarding claims 19 and 25, Myung fails to specifically teach that the HARQ-ACK information is identified as an acknowledgement (ACK) in case that a bit of the CBGTI is configured with 0. This feature merely specifies how the ACK is indicated to the sender entity (i.e., a bit is set to a 0). Setting a bit to a 1 or a 0 to indicate a binary situation (i.e., ACK and NACK) is well known in the field of the invention, and it can be readily adopted to indicate ACK/NACK conditions. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to utilize this well known indication method to inform the sender of the ACK condition or the NACK condition since it is the most obvious manner of indicating a binary situations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472